Name: 2014/289/EU: Commission Implementing Decision of 15 May 2014 allowing Member States to extend provisional authorisations granted for the active substances pinoxaden and meptyldinocap (notified under document C(2014) 3059) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: agricultural policy;  marketing;  means of agricultural production
 Date Published: 2014-05-17

 17.5.2014 EN Official Journal of the European Union L 147/114 COMMISSION IMPLEMENTING DECISION of 15 May 2014 allowing Member States to extend provisional authorisations granted for the active substances pinoxaden and meptyldinocap (notified under document C(2014) 3059) (Text with EEA relevance) (2014/289/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market (1), and in particular the fourth subparagraph of Article 8(1) thereof, Having regard to Regulation (EC) No 1107/2009 of the European Parliament and of the Council of 21 October 2009 concerning the placing of plant protection products on the market and repealing Council Directives 79/117/EEC and 91/414/EEC (2), and in particular Article 80(1)(a) thereof, Whereas: (1) In accordance with Article 80(1)(a) of Regulation (EC) No 1107/2009, Directive 91/414/EEC shall continue to apply to active substances for which a decision has been adopted in accordance with Article 6(3) of Directive 91/414/EEC before 14 June 2011. (2) In accordance with Article 6(2) of Directive 91/414/EEC, in March 2004 the United Kingdom received an application from Syngenta Crop Protection AG for the inclusion of the active substance pinoxaden in Annex I to Directive 91/414/EEC. Commission Decision 2005/459/EC (3) confirmed that the dossier was complete and could be considered as satisfying, in principle, the data and information requirements of Annex II and Annex III to that Directive. (3) In accordance with Article 6(2) of Directive 91/414/EEC, in August 2005 the United Kingdom received an application from Dow Agrosciences for the inclusion of the active substance meptyldinocap in Annex I to Directive 91/414/EEC. Commission Decision 2006/589/EC (4) confirmed that the dossier was complete and could be considered as satisfying, in principle, the data and information requirements of Annex II and Annex III to that Directive. (4) Confirmation of the completeness of the dossiers was necessary in order to allow them to be examined in detail and to allow Member States the possibility of granting provisional authorisations, for periods of up to three years, for plant protection products containing the active substances concerned, while complying with the conditions laid down in Article 8(1) of Directive 91/414/EEC and, in particular, the conditions relating to the detailed assessment of the active substances and the plant protection products in the light of the requirements laid down by that Directive. (5) For these active substances, the effects on human health and the environment have been assessed, in accordance with the provisions of Article 6(2) and (4) of Directive 91/414/EEC, for the uses proposed by the applicants. The rapporteur Member State submitted the respective draft assessment reports to the Commission on 30 November 2005 (pinoxaden) and 25 October 2006 (meptyldinocap). (6) Following submission of the draft assessment reports by the rapporteur Member State, it has been found to be necessary to request further information from the applicants and to have the rapporteur Member States examine that information and submit their assessment. Therefore, the examination of the dossiers is still ongoing and it will not be possible to complete the evaluation within the timeframe provided for in Directive 91/414/EEC, read in conjunction with Commission Implementing Decision 2012/191/EU (5). (7) As the evaluation so far has not identified any reason for immediate concern, Member States should be given the possibility of prolonging provisional authorisations granted for plant protection products containing the active substances concerned for a period of 24 months in accordance with the provisions of Article 8 of Directive 91/414/EEC so as to enable the examination of the dossiers to continue. It is expected that the evaluation and decision-making process with respect to a decision on a possible approval in accordance with Article 13(2) of Regulation (EC) No 1107/2009 for pinoxaden and meptyldinocap will have been completed within 24 months. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Member States may extend provisional authorisations for plant protection products containing pinoxaden and meptyldinocap for a period ending on 31 May 2016 at the latest. Article 2 This Decision shall expire on 31 May 2016. Article 3 This Decision is addressed to the Member States. Done at Brussels, 15 May 2014. For the Commission Tonio BORG Member of the Commission (1) OJ L 230, 19.8.1991, p. 1. (2) OJ L 309, 24.11.2009, p. 1. (3) Commission Decision 2005/459/EC of 22 June 2005 recognising in principle the completeness of the dossier submitted for detailed examination in view of the possible inclusion of pinoxaden in Annex I to Council Directive 91/414/EEC (OJ L 160, 23.6.2005, p. 32). (4) Commission Decision 2006/589/EC of 31 August 2006 recognising in principle the completeness of the dossiers submitted for detailed examination in view of the possible inclusion of aviglycine HCl, mandipropamid and meptyldinocap in Annex I to Council Directive 91/414/EEC (OJ L 240, 2.9.2006, p. 9). (5) Commission Implementing Decision 2012/191/EU of 10 April 2012 allowing Member States to extend provisional authorisations granted for the new active substances amisulbrom, chlorantraniliprole, meptyldinocap, pinoxaden, silver thiosulphate and tembotrione (OJ L 102, 12.4.2012, p. 15).